                Case: 3:19-cv-50008 Document #: 1 Filed: 01/07/19 Page 1 of 3 PageID #:1

AO A51 (Rev. 12/12) Clerk's Certification of a JudgmenC Co be Registered in Another District


                                         UNITED STATES DISTRICT COURT
                                                                           for the



     PNARMERICA DRUG SYSTEM, LLC et al
                             Plaintiff                                        )
                       v.                                                     )                Civil Action No. 3:18-CV-193-GNS
           EAST BANK CENTER, LLC, et ai                                       )
                            Defendant



        CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT


          I certify that the attached judgment is a copy of a judgment entered by this court on (date)                       __ 10/22/2018

        I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.


                 01/07!2019                                                                                           ~ r.~~~~        ~ _        asat
 Date:
                                                                                               CLERK OFCOURT         '~          ~          ~   - -~ ~



                                                                                                        Signature ofClerk or Deputy Clerk
     Case: 3:19-cv-50008 Document #: 1 Filed: 01/07/19 Page 2 of 3 PageID #:2




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION

PHARMERICA DRUG SYSTEMS,LLC                            )
D/BIA PHARMERICA,                                      )
SUCCESSOR BY MERGER TO                                 )
PHARMERICA DRUG SYSTEMS,INC.                           )

           Plaintiff,                                  )CASE NO 3:18-cv-00193-GNS

v.                                                     1

EAST BANK CENTER,LLC                                   )
D/B/A EAST BANK CENTER                                 )

           Defendant.                                  )


                                     FINAL DEFAULT JUDGMENT



       This matter comes before the Court on the Motion for Default Judgment by Plaintiff,

PharMerica Drug Systems, LLC d/b/a PharMerica, successor by merger to PharMerica Drug

Systems, Inc. ("PharMerica"), against by Defendant East Bank Center, LLC d/b/a East Bank

Center ("Defendant"), and the Court finding that Defendants have been duly and properly served

with the Complaint, and that Defendant has failed to file an answer to the Complaint and is in

default,

       It is hereby ORDERED, ADJUDGED, and DECREED that PharMerica have judgment

against Defendant for the following:

                  Damages against Defendant in the principal amount of $263,096.85;

       2.         Prejudgment interest against Defendant through October 16, 2018 in the amount

                  of $43,976.33 with per diem interest in the amount of $129.80 for each day

                  thereafter until entry ofjudgment;
    Case: 3:19-cv-50008 Document #: 1 Filed: 01/07/19 Page 3 of 3 PageID #:3




      3.       Damages for lost profits against Defendant in the amount of$325,948.00;

      4.       Postjudgment interest from the date ofjudgment accruing at the applicable rate;

      5.       Attorneys' fees in the amount of $10,149.00; and

      6,       Costs of this action in the amount of $495.47.

      THIS IS A FINAL AND APPEALABLE JUDGMENT, THERE BEING NO JUST

CAUSE OF DELAY IN ITS ENTRY.




                                                          Greg N. Stivers, Judge
                                                       United States District Court
Tendered by:
                                                                October 22, 2018

Benjamin C. Fultz
Jennifer M. Stinnett
E. Rachael Dahlman
FULTZ MADDOX DICKENS PLC
 10 L S. Fifth Street, Ste. 2700
Louisville, Kentucky 40202
Telephone:(502)58$-2000
Facsimile:(502)588-2020
bfultz@fmdlegal.com
jstinnett@fmdlegal.com
rdahlman@fmdlegal.com
Counselfor Plaintiff
